DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 30 December 2016. It is noted, however, that applicant has not filed a certified copy of the CN 201611272709.2 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,314,601 to MCCLAIN et al. (“MCCLAIN”).
Regarding claims 1-8 and 10-12, MCCLAIN (in Figs. 1-2 and associated text) discloses a washing machine, comprising:
a housing (wash tank 10), a sealing door defined on the housing (see sealed door at col. 6, ll. 46-48), a barrel (rotating basket within wash tank 10, see col. 4, ll. 14-17), a drain valve (141’), and a safety valve (15’),
wherein the washing machine comprises a booster pump (canned motor pump 14), a booster pump motor (canned motor), and a booster valve (130’), the booster pump is integrated to or connected to the booster pump motor and the booster valve (see configuration in Fig. 1), and the booster pump is connected to the barrel (see configuration in Fig. 1); and
the booster pump and the booster valve of the washing machine are configured to form a high pressure for cleaning clothes (see filling step at col. 6, ll. 46-51, which reads on the pump with a configuration capable of the intended use of forming a high pressure for cleaning clothes),
wherein the washing machine further comprises a first pipe communicated with the housing, the booster valve is arranged in the first pipe, and the booster pump is connected to or isolated from the housing through the booster valve and the first pipe (lines 125/126/130 cumulatively read on a first pipe connecting the pump 14 and housing 10) see Fig. 1),
wherein the washing machine further comprises a pressure reducing pump (vacuum pump 112 or compressor 16), the pressure reducing pump and the booster pump of the washing machine are configured to circularly form the high pressure, a low pressure, and a normal pressure for cleaning clothes (note the pumps readable on the claimed booster pump and pressure reducing pump are configured to increase or reduce pressure, and thus are fully capable of the intended use of circularly changing pressures and cleaning clothes),
wherein the washing machine further comprises a pressure reducing pump motor connected to the pressure reducing pump, a second pipe communicated with the housing, and a pressure reducing valve arranged in the second pipe, the pressure reducing pump is connected to or isolated from the hosing through the pressure reducing valve and the second pipe (motors and valves are inherently/implicitly taught by the pressure reducing pump structure in MCCLAIN to function as designed; also note designated pipes connected to the pressure reducing pump structure in MCCLAIN),
wherein the washing machine further comprises at least one component selected from a group consisting of a temperature control device, a microcomputer, and a keyboard device (note PLC 210 in MCCLAIN),
wherein the sealing door is provided with a high pressure locking device (note locking the sealing door at col. 3, ll. 63-66),
a washing machine, comprising a housing, a sealing door defined on the housing, a barrel, a booster pump, booster pump motor, a booster valve, and a safety valve (see above),
wherein the washing machine further comprises a pressure reducing pump, a pressure reducing pump motor, and a drain valve, the booster pump and the pressure reducing pump are both connected to the barrel (see above);
the pressure reducing pump of the washing machine is configured to reduce an air pressure in the barrel to achieve a low pressure which is lower than a normal pressure, for breaking down stains on clothes (see above, note the pumps are configured to reduce or increase pressure, including a vacuum below normal pressure; note “for breaking down stains on clothes” is intended use of the apparatus and not afforded patentable weight, the apparatus of MCCLAIN fully capable of such use); and
the booster pump and the booster valve of the washing machine are configured to form a high pressure for cleaning clothes (see above),
wherein the pressure reducing pump and the booster pump of the washing machine are configured to circularly form the high pressure, a low pressure, and a normal pressure, for cleaning clothes (see above),
wherein the washing machine further comprises a first pipe communicated with the housing, the booster valve is arranged in the first pipe, and the booster pump is connected to or isolated from the housing through the booster valve and the first pipe (see above),
wherein the washing machine further comprises a pressure reducing pump motor connected to the pressure reducing pump, a second pipe communicated with the housing, and a pressure reducing valve arranged in the second pipe, the pressure reducing pump is connected to or isolated from the hosing through the pressure reducing valve and the second pipe (see above),
wherein the washing machine further comprises at least one component selected from a group consisting of a temperature control device, a microcomputer, and a keyboard device (see above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCLAIN in view of US 2005/0043196 to WRIGHT et al. (“WRIGHT”).
MCCLAIN, supra, discloses the claimed invention of claims 9 and 13-20 with the exception of a vibration device provided in the washing machine for generating vibration to vibrate clothes in the barrel.  However, use of such vibrating means to effect cleaning is old and known in the art.  For instance, WRIGHT teaches an art-related washing machine using pressurized fluid in a rotating barrel, as well as vibratory shaking to provide relative movement for cleaning purposes (see WRIGHT at ¶ [0026] and [0013]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the washing machine of MCCLAIN with vibrating means, such as that disclosed in WRIGHT, to yield the same and predictable results of providing relative movement for washing purposes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711